        Case 2:16-cv-00746-MRH Document 122 Filed 11/19/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS LUCA, JR.,                                 )
                                                  )
               Plaintiff,                         )
                                                  )   2:16-cv-00746
                       v.                         )
                                                  )   CASE PARTICIPANTS ONLY
WYNDHAM WORLDWIDE                                 )
CORPORATION ET AL,                                )
                                                  )
               Defendants.                        )

          IMPORTANT NOTICE REGARDING TELEPHONE PROCEEDINGS

       All telephonic proceedings will be held via one of the two (2) AT&T dial-in numbers

listed below. Each Scheduling Order will list the date, time and Dial-in Number, either Dial-in

No. 1 or Dial-in No. 2. Please read every Scheduling Order carefully to ascertain which Dial-in

number will be used for that particular conference.

                                         Dial-in No. 1
                             Dial in phone number: 888-363-4749
                                     Access Code: 2539689

                                         Dial-in No. 2
                             Dial in phone number: 888-363-4749
                                     Access Code: 4015739




                                                s/ Mark R. Hornak
                                                Mark R. Hornak
                                                United States District Judge

Dated: November 19, 2018
